Case 0:19-cv-62762-RKA Document 12 Entered on FLSD Docket 12/12/2019 Page 1 of 7



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                  FORT LAUDERDALE DIVISION

   KHALED MALEH,

               Plaintiff,                                   CASE NO. 19-CV-62762-RKA
   v.

   HEALTHCARE REVENUE RECOVERY
   GROUP, LLC, and INPHYNET SOUTH
   BROWARD, LLC,

               Defendants.
                                                /

                   DEFENDANT INPHYNET SOUTH BROWARD, LLC’S
                  MOTION TO DISMISS COUNT III OF COMPLAINT (DE 1)

         Defendant, Inphynet South Broward, LLC (“Inphynet”), by and through its undersigned

  attorneys and in accordance with Local Rule 7.1 and Rule 12 of the Federal Rules of Civil

  Procedure, hereby files this, its Motion to Dismiss Count III of Complaint (DE 1), and in support

  thereof, states as follows:

                                        INTRODUCTION

         Count III of the Complaint alleges that Inphynet violated section 559.72(5) of the Florida

  Consumer Collection Practices Act (“FCCPA”) by referring Plaintiff’s account to Co-Defendant

  Healthcare Revenue Recovery Group (“HRRG”) for collections. (Compl. ¶ 51.) Section 559.72(5)

  provides:

         In collecting consumer debts, no person shall:

         …

         (5) Disclose to a person other than the debtor or her or his family information
         affecting the debtor’s reputation, whether or not for credit worthiness, with
         knowledge or reason to know that the other person does not have a legitimate
         business need for the information or that the information is false.

  Fla. Stat. § 559.72(5) (emphasis added).
Case 0:19-cv-62762-RKA Document 12 Entered on FLSD Docket 12/12/2019 Page 2 of 7



          The Complaint does not allege that Inphynet attempted to collect a debt from Plaintiff or

  that Inyphnet is vicariously liable for HRRG’s alleged collection activities. The sole basis for

  Plaintiff’s claim against Inphynet is that Inphynet disclosed information about Plaintiff to HRRG.

  Plaintiff alleges that disclosing information to HRRG, by itself, constituted a violation of section

  559.72(5). No other claims or theories of liability have been alleged against Inphynet.

          As explained in more detail below, Count III must be dismissed because Plaintiff does not

  explain how the alleged disclosure of information to HRRG adversely affected his reputation as

  required to state a plausible claim for relief under section 559.72(5).

                                      STANDARD OF REVIEW

          Rule 8 “demands more than an unadorned, the-defendant-unlawfully-harmed-me

  accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “A pleading that offers ‘labels and

  conclusions’ or ‘a formulaic recitation of the elements of a cause of action will not do.’” Id.

  “Factual allegations must be enough to raise a right to relief above the speculative level.” Bell

  Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). To survive dismissal, a complaint “must

  contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

  face.’” Ashcroft, 556 U.S. at 678; Twombly, 550 U.S. at 557. “A claim is plausible on its face

  when it permits the court to draw a reasonable inference that the defendant is liable for the alleged

  misconduct.” Kinsey v. MLH Financial Services, Inc., 509 Fed.Appx. 852, 853 (11th Cir. 2013).

  The “plausibility” standard requires “more than a sheer possibility that a defendant has acted

  unlawfully.” Ashcroft, 556 U.S. at 678.

          In determining whether dismissal is appropriate, the Supreme Court has instructed courts

  to keep two tenets in mind. Id. First, a court does not have to accept a plaintiff’s legal conclusions

  as true. Id. at 678-79. Second, “only a complaint that states a plausible claim for relief survives a



                                                     2
Case 0:19-cv-62762-RKA Document 12 Entered on FLSD Docket 12/12/2019 Page 3 of 7



  motion to dismiss.” Id. at 679. Determining whether a complaint states a plausible claim for relief

  is “a context-specific task that requires the reviewing court to draw on its judicial experience and

  common sense.” Id.

                                     MEMORANDUM OF LAW

         To sustain a claim under section 559.72(5), a plaintiff must demonstrate, inter alia, “(1)

  that there was a disclosure of information to a person other than a member of the debtor’s family,

  (2) that such person does not have a legitimate business need for the information, and (3) that such

  information affected the debtor’s reputation.” Heard v. Mathis, 344 So.2d 651, 655 (Fla. 1st DCA

  1977) (emphasis added). “Reputation is what is reported or understood from reports to be the

  community’s estimate of the person’s character.” Id. (citing Fine v. State, 70 So. 379 (Fla. 1915));

  see also Alecca v. AMG Managing Partners, LLC, 2014 WL 2987702, at *7 (M.D. Fla. July 2,

  2014) (“A communication to a friend does not affect reputation as a matter of law…”).

         In Heard, the court found that the creditor’s disclosure of information to the debtor’s friend

  was insufficient to establish a claim under section 559.72(5). 344 So.2d at 655. The court noted

  that, “unlike cases for per se defamations which are complete upon publication,” a claim under

  section 559.72(5) requires “a showing that the debtor’s reputation was adversely affected

  following the publication.” Id.

         In Patton v. Ocwen Loan Servicing, LLC, 2011 WL 1706889, at *4 (M.D. Fla. May 5,

  2011), the plaintiff alleged that Ocwen violated section 559.72(5) by selecting counsel, directing

  that a foreclosure action be filed against plaintiff, and controlling the foreclosure action. The court

  found that the complaint did not state a plausible claim for relief under section 559.72(5) because,

  among other reasons, the plaintiff did not allege that the information disclosed by Ocwen affected

  his reputation. Id.; see also Liste v. Cedar Financial, 2014 WL 4059881, at *2 (M.D. Fla. Aug. 14,



                                                    3
Case 0:19-cv-62762-RKA Document 12 Entered on FLSD Docket 12/12/2019 Page 4 of 7



  2014) (dismissing section 559.72(5) claim because the complaint did not contain any allegations

  that the incident affected plaintiff’s reputation); Marchisio v. Carrington Mortg. Services, LLC,

  2016 WL 10568065, at *20 (S.D. Fla. Sept. 13, 2016) (“The Plaintiffs fail to state a violation of

  [section 559.72(5)] for two main reasons: The Plaintiffs do not demonstrate how the 1099 filings

  affected their reputation. Nor do they cite legal authority to show how the filing of these tax forms

  is the kind of activity that subsection (5) contemplates”) (reversed in part on other grounds by

  Marchisio v. Carrington Mortg. Services, LLC, 919 F.3d 1288 (11th Cir. 2019)).

         Here, Plaintiff does not state a plausible claim for relief under section 559.72(5) because

  the Complaint does not explain how Inphynet’s alleged communications with its private business

  partner, HRRG, adversely affected the community’s estimate of Plaintiff’s character. Heard, 344

  So.2d at 655.

         The thrust of Plaintiff’s claim is that Inphynet allegedly disclosed false information to

  HRRG. But even if that were true, it would still be insufficient to state a claim because section

  559.72(5) requires more than the publication of false information. It also requires, among other

  things, a showing that the plaintiff’s reputation in the community was adversely affected following

  publication. See id. (“We interpret the statue as requiring…a showing that the debtor’s reputation

  was adversely affected following publication”). And again, the Complaint does not explain how

  disclosing even false information to HRRG adversely affected Plaintiff’s “reputation” as that term

  is defined by Florida law.

         The Complaint does not attempt to hold Inphynet vicariously liable for anything that

  HRRG allegedly did. However, it should be noted that HRRG did not allegedly do anything that

  would adversely affect Plaintiff’s reputation in the community either. According to the Complaint,




                                                   4
Case 0:19-cv-62762-RKA Document 12 Entered on FLSD Docket 12/12/2019 Page 5 of 7



  the only thing that HRRG allegedly did wrong was send a single collection letter to Plaintiff.

  (Compl. ¶¶ 34; 42).

         To state a plausible claim for relief, Plaintiff must allege facts that, if true, would permit

  the Court to draw a reasonable inference that Inphynet’s disclosure of information to HRRG, by

  itself, adversely affected the community’s estimate of Plaintiff’s character. Kinsey, 509 Fed.Appx.

  at 853; Heard, 344 So.2d at 655. The Complaint simply does not allege enough facts to draw such

  an inference, and Count III must therefore be dismissed. See also Foxx v. Ocwen Loan Servicing,

  LLC, 2012 WL 2048252 (M.D. Fla. June 6, 2012) (dismissing section 559.72(5) claim in part

  because the “claims merely track the language of section 559.72(5), and such conclusory

  allegations will not prevent dismissal”).

         Inphynet also asserts that Plaintiff is trying to force a round peg into a square hole. Section

  559.72(5) is intended to prevent a collector from disclosing inaccurate information to people such

  as employers and neighbors in an effort to guilt or shame a consumer into paying a debt. See

  Alecca, 2014 WL 2987702, at *7 (debt collector violated section 559.72(5) “[b]y disclosing

  [plaintiff’s] debt to his roommate and landlord”); Laughlin v. Household Bank, Ltd., 969 So.2d

  509, 513 (Fla. 1st DCA 2007) (communications with debtor’s employer created inference of harm

  to reputation). There is no indication that the statute was enacted to prevent a medical provider

  from communicating with its business partner regarding a matter that is relevant to their legitimate

  and private business relationship.

         WHEREFORE, Inphynet respectfully requests that this Court enter an order granting this

  motion, dismissing Count III of the Complaint, awarding Inphynet its reasonable attorney’s fees

  and costs, and granting Inphynet such other and further relief as the Court deems just and proper.




                                                   5
Case 0:19-cv-62762-RKA Document 12 Entered on FLSD Docket 12/12/2019 Page 6 of 7



                            COMPLIANCE WITH COURT ORDER

         In accordance with this Court’s Order (DE 4), the undersigned is authorized to represent to

  the Court that HRRG joins in this motion and does not oppose the relief requested by this motion.

         Inphynet has not sought permission to file a separate motion because there is no conflict

  between Inphynet and HRRG with respect to the relief requested by this motion. Count III is

  directed solely towards Inphynet and is not based on alleged conduct of HRRG.


                                              /s / John P. Gaset
                                              John P. Gaset, Esq.
                                              Florida Bar No. 98415
                                              NELSON MULLINS BROAD AND CASSEL
                                              100 North Tampa Street, Suite 3500
                                              Tampa, FL 33602
                                              Telephone: 813-225-3020
                                              Facsimile: 813-225-3039
                                              john.gaset@nelsonmullins.com
                                              jessica.lovins@nelsonmullins.com
                                              catherine.rivadeneyra@nelsonmullins.com

                                              Counsel for Defendant,
                                              Inphynet South Broward, LLC




                                                  6
Case 0:19-cv-62762-RKA Document 12 Entered on FLSD Docket 12/12/2019 Page 7 of 7



                                 CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that a true and correct copy of the foregoing was served by the

  CM/ECF electronic filing system on December 12, 2019 on all counsel or parties of record listed

  below:

   Jibrael S. Hindi, Esq.                           Joel A. Brown, Esq.
   Thomas J. Patti, Esq.                            The Fair Credit Law Group, LLC
   The Law Offices of Jibrael S. Hindi              2541 SW 27 Ave., Suite 300
   110 SE 6th St., Suite 1700                       Miami, FL 33133
   Fort Lauderdale, FL 33301                        joelb@fclawgroup.com
   jibrael@jibraellaw.com
   tom@jibraellaw.com

   Paul A. Herman, Esq.                             Ernest H. Kohlmyer III
   Consumer Advocates Law Group, PLLC               2300 Maitland Center Pkwy., Ste 100
   4801 Linton Blvd, Ste 11A-560                    Maitland, FL 32751
   Delray Beach, FL 33445                           skohlmyer@shepardfirm.com
   paherman1956@gmail.com                           clegros@shepardfirm.com
                                                    service@shepardfirm.com
                                                    tkittilson@shepardfirm.com



                                             /s / John P. Gaset
                                             John P. Gaset, Esq.
                                             Florida Bar No. 98415




                                                7
